DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5, 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20070238056 A1) in view of DeAngelis (US 20160242296 A1)
	In reference to claim 1, Baumann discloses a method for forming three-dimensional (3D) printed electronics (“inventive process can therefore produce three-dimensional objects which can be equipped with one or more functionalized layers. An example of a functionalization is the provision of conductive properties to the entire molding or else only to certain regions via application of appropriate pigments or substances” [P0062]), the method comprising: 
applying an unfused polymeric powder build material; (“a) providing a layer of a pulverulent substrate” [Claim 1] and “Pulverulent substances which may in particular be used are polymers” [P0055])
selectively applying, via a first thermal inkjet printhead or a first piezoelectric inkjet printhead (“printing head with one or more nozzles may be used to apply the absorber and any other additives, for example using the piezoelectric effect or the bubble jet principle, similar to that of an inkjet printer” [P0028]), a fusing agent on at least a portion of the unfused polymeric powder build material, wherein the fusing agent comprises a water-based dispersion including an infrared light absorbing colorant; (“c) selective application of an absorber in a suspension or of a liquid absorber via an inkjet to the e regions to be sintered” [Claim 1], e.g., 
“absorber used comprised a suspension based on CHP (Vestodur FP-LAS from Degussa), comprising 35% by weight of distilled water” [P0094]; and 
“preferably via radiative heaters in the IR-A and/or IR-B region, or via lamps in the IR-A and/or IR-B region, or in the visible-light region, the energy being absorbed by the absorber” [P0037])
exposing the unfused polymeric powder build material to radiation, thereby fusing the portion of the unfused polymeric powder build material in contact with the fusing agent to form a 3D object layer; and (“e) selective melting of regions of the powder layer by means of introduction of electromagnetic energy via laser of wavelength from 100 nm to 1 mm, by means of radiative heaters in the IR-A, and/or IR-B region, or using lamps in the visible or IR-A, and/or IR-B region” [Claim 1])
Baumann further teaches “d) if appropriate adjusting one or more functionalized layers, e.g. conductive properties by application of appropriate substances” [Claim 1] and that “specific properties, such as electrical conductivity, or inks can be included in the “printing” process” [P0035], however,  Baumann does not specifically state that conductive, semi-conductive, and/or insulating inks are used to modify the electronic properties of the printed part.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, 3D printed circuits [Abstract], DeAngelis discloses that “Depositing one or more materials … using aerosol jet deposition, ink jet printing …. materials are preferably selected from the group consisting of nanopowders, nanoparticle inks, graphene, conductive inks, dielectric inks, insulating inks” [P0009]
DeAngelis explains that by 3D additive printing circuits using the materials that benefits include “greatly reduce the time, administrative/logistical effort, and potentially the cost of fabricating prototype PCB's, mitigate the limitations of current fabrication methods on circuit design, features, and performance, and provide for more spatial and geometric flexibility of the resulting electronic circuits which allows for more optimal use of space and more compact circuits” [P0019]
The combination would be achievable by integrating the conductive inks, dielectric inks, insulating inks of DeAngelis in the method by providing the ink to the inkjet. DeAngelis discloses that the ink is suitable for application via inkjet to form circuitry and Baumann discloses that ink may be applied application via inkjet to modify conductivity. A person of skill in the art would recognize that forming a circuit using ink and forming an object with regions of modified conductivity using ink are overlapping in scope and could be combined with an expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise selectively applying, via a second thermal inkjet printhead or a second piezoelectric inkjet printhead, an aqueous formulation including an electronic agent selected from the group consisting of a semi-conductive material and an insulating material on at least a portion of the 3D object layer, thereby imparting semi-conductivity or an electrically insulating property on the at least the portion of the 3D object layer; wherein the aqueous formulation including the electronic agent includes at least one of: water, a co-solvent, a pH adjuster, or a surfactant.
A person having ordinary skill in the art would have been specifically motivated to modify integrating the conductive inks, dielectric inks, insulating inks of DeAngelis in the method by providing the ink to the inkjet in order to provide the capacity to print circuit boards with improvements [P0019 of DeAngelis]; and/or to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In reference to claim 2, the combination discloses the method as in claim 1.
Baumann further discloses annealing the at least the portion of the layer (The heating process of Baumann, e.g., exposing the powder to an IR lamp [Claim 1] encompasses annealing).
In reference to claim 3-5 and 7, the combination discloses the method as in claim 1.
The combination teaches using inks with varied electronic properties to print circuits using a powder bed additive manufacturing process.
The disclosure of “insulating ink” in DeAngelis would be understood to a person having ordinary skill in the art to mean that the insulating ink can be used to provide an insulating feature.
The disclosure of “conductive ink” in DeAngelis would be understood to a person having ordinary skill in the art to mean that the conductive ink can be used to provide a conductive feature.
DeAngelis provides a specific example of “embedded conductive trace deposited directly under a surface conductive trace” [P0009] and “conductive and insulating features are deposited as contours for each feature” [P0020]; 
“One or more deposition heads may be utilized and each deposition head may deposit one or more materials” [P0020];
“Contours are also preferably used to create the conductive traces that can be deposited on each section and layer of the circuit. Any deposited contour, section, or layer can comprise one or more materials which may impart any combination of conductive, dielectric, and/or insulating properties” [P0020]
A person having ordinary skill in the art would understand an insulating feature would insulate a conductive feature, such that the embedded traces taught by DeAngelis.
Therefore, it would be obvious to provide the conductive ink and then the insulating ink to form, e.g., an embedded conductive trace deposited directly under a surface conductive trace by applying the conductive ink, then the insulating ink, then embedding the insulated conductive trace with additional build material.
In reference to claim 17, the combination discloses the method as in claim 1.
Baumann further discloses wherein the polymeric powder build material is a semi-crystalline thermoplastic material (“polyester … polyamide” [Claim 45])
In reference to claim 18, the combination discloses the method as in claim 1.
Baumann further discloses wherein the polymeric powder build material is a polyamide material selected from the group consisting of polyamide 11, polyamide 12, polyamide 6, polyamide 8, polyamide 9, polyamide 66, polyamide 612, polyamide 812, and polyamide 912. (“polyamide, preferably at least one nylon-6, nylon-11, and/or nylon-12” [P0056])
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20070238056 A1) in view of DeAngelis (US 20160242296 A1) in view of Yu (US 20080105870 A1).
In reference to claim 19, the combination discloses the method as in claim 3.
The combination does not teach wherein the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electronic inks, Yu discloses that “PEDOT:PSS ink (BAYTRON P PH.RTM.) blended with water suspensions that included silver nanoparticles, gold nanoparticles or carbon black particles” [0122] is a useful electronic agent. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
The selection of a known prior art electronic agent is considered an obvious substitution of one known element for another to obtain predictable results.
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20070238056 A1) in view of DeAngelis (US 20160242296 A1) in view of Williams (US 20150343673 A1).
In reference to claim 20, the combination discloses the method as in claim 3.
The combination does not teach wherein the electronic agent includes a combination of carbon nanotubes, silver nanoparticles and a poly(3,4-ethylenedioxythiophene) polystyrene sultanate polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electronic inks, Williams discloses that “organic-matrix with dispersed nanofillers… polyacrylate, hexanediol diacrylate (HDODA), polymethyl methacrylate (PMMA), diethylene glycol diacrylate (DEGDA) and SU-8. The nanofillers are nanoparticles … cadmium selenide (CdSe),” [0045] is a useful electronic agent for manufacturing an optic.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the electronic agent includes a combination of quantum dots and semi-conducting polymers.
The selection of a known prior art electronic agent is considered an obvious substitution of one known element for another to obtain predictable results.
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 20070238056 A1) in view of DeAngelis (US 20160242296 A1) in view of Furukawa (US 20160126502 A1).
In reference to claim 21, the combination discloses the method as in claim 1.
The combination does not teach wherein the electronic agent electronic agent is the insulating material; and the insulating material is selected from the group consisting of hexagonalboron nitride, a metal oxides, a metal nitride, a metal alkoxide, a metal chloride, silicate, polylactic acid, a fluoropolymer, polycarbonate, an acrylic polymer, polystyrene, benzocyclobutane, and a paraffin.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electronic inks, Furukawa discloses that insulating material can be applied by ink jetting (P0075) including “titanium oxide... polyacrylic particles and polyacrylic urethane particles” [P0068]
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the electronic agent electronic agent is the insulating material; and the insulating material is selected from the group consisting of hexagonalboron nitride, a metal oxides, a metal nitride, a metal alkoxide, a metal chloride, silicate, polylactic acid, a fluoropolymer, polycarbonate, an acrylic polymer, polystyrene, benzocyclobutane, and a paraffin.
The selection of a known prior art electronic agent is considered an obvious substitution of one known element for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744